DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior Art (JP48-020232A).
Prior Art (JP48-020232A) discloses an occupant protection device comprising a table 1 that is provided at a position that faces a seat back (see figure 1); and an air bag 5 that is provided to the table, wherein the air bag is configured to be deployed between an upper body of an occupant who is seated on a front side of the seat back and the table, see figures 1 and 2. Prior Art (JP48-020232A) discloses an occupant protection device comprising a table 1 that is provided at a position that faces a seat back (see figure 1); and an air bag 5 that is provided to the table, wherein the table includes a first part 4 on a front side thereof and a second part 12 on a back side thereof; and the air bag 5 is configured to be deployed from between the first part and .

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powaska (3,985,374).
Powaska discloses an occupant protection device comprising a table 50 that is provided at a position that faces a seat back (see figure 1); and an air bag 54 that is provided to the table, wherein the air bag is configured to be deployed between an upper body of an occupant who is seated on a front side of the seat back and the table.  Powaska discloses an occupant protection device comprising a table 50 that is provided at a position that faces a seat back (see figure 1); .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FAYE M FLEMING/Primary Examiner, Art Unit 3616